THE THIRTEENTH COURT OF APPEALS

                                    13-13-00664-CR


                                  ROBERT PEREZ
                                        v.
                                THE STATE OF TEXAS


                                  On Appeal from the
                   County Court at Law No 1 of Victoria County, Texas
                              Trial Cause No. 1-100662


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

February 6, 2014